Case 2:20-cv-00039-BMM Document 1-5 Filed 08/13/20 Page 1 of 3

vA 809 W Main Ave #303
NE RUS Spokane WA 99201

Dec 13th, 2019

Vic Arthun

605 E. Cameron Bridge Rd

Bozeman, MT 59718

Dear Vic,

On behalf of NeXus Surgical Innovations, we are very pleased to offer you the position of Spine Specialist
Bozeman, MT. This letter establishes what will be the terms of your employment with the Company if you
accept this offer.

Start Date and Compensation

If you accept this offer of employment by fulfilling the conditions set forth later in this letter, your start date
for this promotion will be January 1st, 2020.

Compensation Outline:

100% Commission (8%base)

* You will have the opportunity to earn added quarterly commissions on Bozeman territory revenue
based upon standard Nexus commission rates:

* 1% - Additional quarterly commission > 100% PTQ.
* 2% - Additional quarterly commission >105% PTQ
* You are eligible for the Nexus commission rate of 8% for LessRay purchases in your territory.

* You are also eligible for commissions paid out on the following 3rd party lines: Misonix - 13%
Augmedics 5%

In addition, the Company will cover the following expenses while you are a Spine Specialist:

o Business travel and meeting expenses including gas, hotel and airfare when traveling
outside of your territory

o Training expenses

All compensation will be payable on the 20" of each month in accordance with the Company’s standard
payroll practice and subject to applicable withholding taxes. Because your position will be exempt from
overtime pay requirements, your salary will compensate you for all hours worked.

Benefits
NeXus Surgical Innovations provides health insurance for employees and a company 401K.

You will be entitled, during the term of your employment, to such vacation and other employee benefits as
the Company may offer from time to time, subject to applicable eligibility requirements. The Company
reserves the right to make any modifications to this benefits package that it deems appropriate. The
Company's current policy is to provide you with 2 weeks paid vacation per year.

Doc ID: 7907ed8276edf7ec6babcf5a59ba2d5bc2e50e03b
Case 2:20-cv-00039-BMM Document 1-5 Filed 08/13/20 Page 2 of 3

Sf 809 W Main Ave #303
NE RUS Spokane WA 99201

Employment at Will

If you accept our offer of employment, you will be an employee-at-will, meaning that either you or the
Company may terminate our relationship at any time for any reason, with or without cause. Any
statements to the contrary that may have been made to you, by the Company, its agents, or
representatives, whether orally or in writing, are superseded by and canceled by this offer letter.
Confidentiality, Non competition and Invention Assignment AgreemenAs a condition of your
employment, you will be required to sign the enclosed Confidentiality, Non competition and
Invention Assignment Agreement (“Confidentiality Agreement”). The Company’s willingness to
employ you is based in significant part on your commitment to fulfill the obligations specified in
the Confidentiality Agreement.

Steps to Take to Accept Employment

If you wish to accept employment with the Company, please do the following:

1-Sign this document via Hellosign
2-Sign the Confidentiality, Non competition and Invention Assignment here in Hellosign
3-Retain for your files one of the copies of each of the documents you executed

4-Return an original signed copy of each document to Derek Mulgrew at 809 W. Main Ave #303,
Spokane, WA 99201.

Final Conditions

If you accept employment with the Company by performing all of the above steps, this offer letter will set
forth the terms of your employment. This letter supersedes any previous discussions or offers, no matter
what their source. Any future modifications of or additions to the terms set forth in this letter will be of no
effect unless in writing and signed by you and an officer of the Company.

We are excited to see your progression with NeXus Surgical Innovations. We hope that you will accept

this offer and look forward to a productive and mutually beneficial working relationship. Please let me
know if we can answer any questions for you about any of the matters outlined in this letter.

Signature page to follow below

Sincerely,

GGL

Derek Mulgrew
NeXus Surgical Innovations

ACCEPTANCE

| accept employment with NeXus Surgical Innovations under the terms set forth in this letter:

Doc ID: 7907ed8276edf7ecbabcf5a59ba2d5bce2e50e03b
Case 2:20-cv-00039-BMM

Document 1-5 Filed 08/13/20 Page 3 of 3

 

 

E yu S 809 W Main Ave #303
ohcdee Caron Spokane WA 99201
\ 1/15/2020
Signature Date
R V Arthun 1/12020
Printed Name Start Date

Doc ID: 7907ed8276edf7ec6abcfSa59ba2d5bc2e50e03b
